NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0416-20

JAMES BLESSING,

          Plaintiff-Appellant,

v.

NICK HOFFMAN, OLIVIA
MARR, and PAGE
PUBLISHING, INC.,

     Defendants-Respondents.
___________________________

                   Submitted April 21, 2021 – Decided June 10, 2021

                   Before Judges Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. L-1762-20.

                   James Blessing, appellant pro se.

                   Scott K. Seelagy, attorney for respondents.

PER CURIAM
      Plaintiff James Blessing 1 appeals from an August 7, 2020 order

compelling arbitration and staying his complaint against defendants Nick

Hoffman, Olivia Marr, and Page Publishing, Inc., and a September 11, 2020

order denying reconsideration. We affirm.

      In June 2017, plaintiff and Page Publishing entered into a publishing

agreement (agreement), in which Page Publishing agreed to provide services to

publish plaintiff's written work Our Best Friend, later changed to From Here To

Everlasting.     The agreement covered a two-year term, "after which time

[plaintiff] may, upon execution of a [r]enewal [a]greement at least sixty [] days

prior to the second anniversary of this [a]greement, renew this [a]greement for

an additional two [-] year term at [his] option" at a cost of $48. The agreement

contained an arbitration clause providing:

               Any dispute, controversy, or claim between [Page
               Publishing] and [plaintiff] regarding this [a]greement
               will be submitted to mandatory and binding arbitration
               under the terms of the rules of the American Arbitration
               Association [AAA] as then in effect. All claims must
               be brought in the party's individual capacity and not as
               a class member in any purported class or representative
               proceeding. Arbitration proceedings shall be heard in
               New York County, New York by a single arbitrator
               serving at the mutual designation of the parties and each

1
  Plaintiff is in the process of legally changing his name and has requested to
be addressed as James Blessing. At the time of the agreement relevant to this
complaint, plaintiff went by Drew Bradford and signed the agreement as such.
                                                                           A-0416-20
                                          2
            party shall be solely responsible for their own attorney's
            fees in connection with said arbitration. Any issue
            concerning the applicability, interpretation, or
            enforceability of these procedures, including any
            contention that all or parts of these procedures are
            invalid or unenforceable, will be governed by the
            Federal Arbitration Act.        No discovery will be
            permitted in connection with the arbitration and all
            aspects of the arbitration will be confidential. Any
            arbitration award shall not include exemplary or
            punitive damages. The arbitration award will be final
            and binding on the parties and may be entered in any
            court having jurisdiction. [Plaintiff] shall have three []
            days from execution of this [a]greement to cancel for
            any reason by providing written notice to [Page
            Publishing] of [his] desire to cancel.

      Although the agreement expired at the end of two years without an

executed renewal agreement, the parties conducted themselves as if the

agreement were renewed after plaintiff paid the $48 renewal fee.

      On April 22, 2020, however, Hoffman, Page Publishing's executive vice

president, sent plaintiff a letter severing their contractual relationship and

returned plaintiff's renewal fee. Page Publishing maintained plaintiff repeatedly

harassed its staff with unprofessional phone calls and voicemail messages after

it had denied his requests to provide him with weekly sales reports and the right




                                                                           A-0416-20
                                        3
to directly communicate with Page Publishing's proprietary contacts who m the

company utilized to advertise, market, and distribute its clients' books. 2

       That same day, plaintiff sent a letter to Page Publishing president Dustin

Roberts, renewing his request to speak directly with the company's proprietary

contacts in the publishing industry, including advertisers, distributors, and the

resellers of his book, entitled From Here to Everlasting. In the letter, plaintiff

acknowledged the mandatory arbitration clause in the agreement and consented

to arbitration but requested that it be held in New Jersey3 due to his alleged

disability.

       Almost three weeks later, plaintiff filed a three-count Law Division

complaint     against   defendants   alleging   breach   of   contract,   religious

discrimination under the New Jersey Law Against Discrimination, N.J.S.A.

10:5-12 to -50, and intentional infliction of emotional distress. In lieu of filing

an answer, defendants filed a motion to stay the action and compel arbitration



2
   While plaintiff denied making harassing phone calls, we note that the trial
judge instructed plaintiff and her staff that all communication from plaintiff
must be put in writing because of the numerous phone calls he was making to
her chambers. Similarly, plaintiff was directed by the Administrative Office of
the Courts that all his communications must be done in writing because of the
numerous phone messages he left on Appellate Division staff's voicemails.
3
    Either Union County, Somerset County, or Morris County.
                                                                              A-0416-20
                                         4
under N.J.S.A. 2A:23B-6(a), -7(e) and -7(g), based on the agreement's

mandatory arbitration clause.

      After conducting oral argument on August 7, the trial judge entered an

order to stay the action and compel arbitration of all claims in accordance with

the agreement. The judge indicated that plaintiff's first amended complaint,

which had been previously filed but not served on Page Publishing's counsel,

did not alter her reasoning because all of plaintiff's claims arose from the

agreement and were subject to arbitration. The amended complaint added counts

of negligent infliction of emotional distress and consumer fraud.

      Plaintiff timely moved for reconsideration. The judge denied the motion

on the papers in a September 11 order. In her statement of reasons attached to

the order, the judge, applying the standards set forth in Rule 4:49-2, D'Atria v.

D'Atria, 242 N.J. Super 392, 401 (Ch. Div. 1990), and Cummings v. Bahr, 295

N.J. Super. 374, 384 (App. Div. 1996), reasoned that plaintiff "merely

reargue[d]" the same contentions she previously rejected and that the initial

decision "was not palpably incorrect, irrational or did not consider the evidence

presented." The judge further noted that plaintiff's amended complaint did not

alter her ruling. On October 16, the judge stayed her orders of August 7 and

September 11 pending appeal.


                                                                           A-0416-20
                                       5
      In his appeal, plaintiff argues the judge erred because, since the parties

did not confirm their renewal agreement in writing, the arbitration clause does

not apply to his claims. In going to arbitration, he argues, he will suffer "a waste

of time"; it will cost him $15,000 in expenses for arbitration costs; and he will

have to forfeit his rights to punitive damages, which he could receive from his

religious discrimination and intentional infliction of emotional distress claims.

He further claims a Superior Court judge is "more qualified" to decide his case;

he does not know the rules of arbitration and "will likely lose" to defendants

who are represented by counsel familiar with the rules; there is no discovery in

arbitration; and he does not have a computer, which is needed in arbitration.

      There is no merit to plaintiff's claims and we thus affirm substantially for

the reasons expressed by the judge in her cogent decisions granting defendants'

motion to stay. We add the following brief comments.

      The Federal and New Jersey Arbitration Acts express a general policy

favoring arbitration. Atalese v. U.S. Legal Servs. Grp., L.P., 219 N.J. 430, 440

(2014); see also 9 U.S.C. §§ 1 to 16; N.J.S.A. 2A:23B-1 to - 36. An arbitration

agreement is governed by principles of contract law. In Kernahan v. Home

Warranty Adm'r of Fla., Inc., 236 N.J. 301, 319 (2019) (quoting Atalese, 219

N.J. at 442), our Supreme Court stated:


                                                                              A-0416-20
                                         6
             In this state, when called on to enforce an arbitration
             agreement, a court's initial inquiry must be — just as it
             is for any other contract — whether the agreement to
             arbitrate all, or any portion, of a dispute is "the product
             of mutual assent, as determined under customary
             principles of contract law."

      The validity of an arbitration agreement is a question of law, which we

review de novo. Atalese, 219 N.J. at 445-46; Barr v. Bishop Rosen & Co., Inc.,

442 N.J. Super. 599, 605 (App. Div. 2015). When reviewing a motion to compel

arbitration, the court applies a two-prong inquiry: (1) whether there is a valid

and enforceable agreement to arbitrate disputes, and (2) whether the dispute falls

within the scope of the agreement. Martindale v. Sandvik, Inc., 173 N.J. 76, 86,

92 (2002).

      "Under state law, 'if parties agree on essential terms and manifest an

intention to be bound by those terms, they have created an enforceable

contract.'" Flanzman v. Jenny Craig, Inc., 244 N.J. 119, 135 (2020) (quoting

Weichert Co. Realtors v. Ryan, 128 N.J. 427, 435 (1992)). "Simply put, without

an agreement to arbitrate, there can be no arbitration." MZM Constr. Co. v. N.J.

Bldg. Laborers Statewide Benefit Funds, 974 F.3d 386, 397 (3d Cir. 2020).

Whether the parties "clearly delegated" that threshold question about the

formation of the agreement to an arbitrator is to be determined by a judge


                                                                            A-0416-20
                                         7
applying the same "elements necessary for the formation of a contract under

state law." Morgan v. Sanford Brown Inst., 225 N.J. 289, 295 (2016).

      Here, there was a meeting of the minds that, despite not formally

executing the renewal agreement, the parties' conduct indicated the agreement

was in fact renewed. See Wanaque Borough Sewerage Auth. v. Twp. of W.

Milford, 144 N.J. 564, 574 (1996) (contracts implied in fact for services are

inferred from the parties' conduct or from the surrounding circumstances).

Plaintiff paid the renewal fee and continued to request and receive Page

Publishing's services. Plaintiff acknowledged that the arbitration clause applied

when he sought that the arbitration be held in New Jersey rather than in New

York. There is no doubt that the terms, including the mandatory arbitration

clause set forth in the initial agreement, applied.

      As for the denial of plaintiff's motion for reconsideration, we discern no

abuse of discretion by the trial judge. See Kornbleuth v. Westover, 241 N.J.

289, 301 (2020). The record supports the judge's finding that plaintiff did not

demonstrate that she "expressed [her] decision based upon a palpably incorrect

or irrational basis, or . . . either did not consider, or failed to appreciate the

significance of probative, competent evidence" introduced in the motion.

Cummings, 295 N.J. Super. at 384 (quoting D'Atria, 242 N.J. Super. at 401).


                                                                            A-0416-20
                                         8
      Finally, we point out that on March 12, 2021, we granted plaintiff's motion

to supplement the record. However, none of those documents are relevant to the

disposition of this appeal.4

      Accordingly, we vacate the October 16, 2020 order staying the August 7,

2020 and September 11, 2020 orders imposed by the trial judge pending

arbitration.

      Affirmed.




4
  In addition, we later denied another motion by plaintiff to supplement the
record, and our clerk's office returned additional submissions by plaintiff that
were submitted after his motions had been decided and the appeal was fully
briefed.
                                                                           A-0416-20
                                       9